Exhibit 10(iii)(c.1)

 

EXXONMOBIL SUPPLEMENTAL SAVINGS PLAN

 

(Including Key Employee Supplemental Savings Plan)

 

Edition of March 1, 2000

 

1. Purpose

 

The purpose of this Plan is to provide a payment of approximately equivalent
value from the general assets of Exxon Mobil Corporation (“Corporation”) to a
person participating in the ExxonMobil Savings Plan (“Savings Plan”) who,
because of the application of United States Internal Revenue Code (“Code”)
sections 415 and 401(a)(17) is precluded from receiving employer contributions
to the person’s Savings Plan account to which the person would otherwise be
entitled.

 

2. Benefits

 

2.1 Benefit Formula

 

As to any specific Savings Plan participant the total amount of payment under
this Plan is an amount that is in general determined by notionally crediting on
a monthly basis the amount of employer contributions that cannot be made to the
Savings Plan for that person as a result of application to that person of Code
sections 415 and 401(a)(17); except that, for those persons who, as of December
31, 1993, are classified at level 36 and are age 50 and above, only notional
employer contributions made after such date are taken into account. This amount
is enhanced in each instance by the Citibank Prime Lending Rate as of the last
business day of each calendar quarter, and is then reduced, but not below zero,
by the amount, if any, of the actuarial lump-sum value of the amount payable to
the participant under the ExxonMobil Key Employee Additional Payments Plan that
is not applied as an offset against the

 

1



--------------------------------------------------------------------------------

participant’s benefit under the ExxonMobil Additional Payments Plan or the
ExxonMobil Supplemental Pension Plan. For this purpose, the actuarial lump-sum
value shall be determined using the mortality and interest rate assumptions set
out in the ExxonMobil Pension Accounts Instrument.

 

2.2 Calculation Methodology

 

The exact methodology used in determining such monthly credits and interest
thereon will be established from time to time by the Plan Administrator. General
guidelines to be followed are

 

  (A) Required Participant Contributions

 

To the extent determined by those administering this Plan, a person is required
to make regular employee contributions to the person’s Savings Plan account up
to the maximum permitted by the Code to receive credits under this Plan.

 

  (B) Discretionary Employee Contributions

 

Prior to July 1, 2002, a person may not enhance the amounts credited under this
Plan by making discretionary employee contributions to the person’s Savings Plan
account.

 

  (C) Additional Contributions under Leveraged ESOP

 

No amount is credited under this Plan because of a person’s inability to obtain
all or a portion of the enhanced portion of the employer match for employer
matches directed to a leveraged ESOP.

 

3. Payment of Benefits

 

3.1 Form of Payment

 

  (A) In General

 

Payments under this Plan are normally in the form of a lump sum single payment
but, in the sole discretion of the Corporation, may be made in

 

2



--------------------------------------------------------------------------------

any other form that is not greater than the actuarial equivalent of the single
lump sum form of payment.

 

  (B) Actuarial Equivalence

 

For purposes of paragraph (A), actuarial equivalency is determined by the Plan
Administrator using the factors used for comparable determinations under the
ExxonMobil Pension Plan.

 

3.2 Timing of Payment

 

  (A) Distribution upon Total Savings Plan Distribution

 

Except as provided in paragraphs (B)-(E) below, payments under this Plan shall
occur as soon as practicable following the time of the participant’s entire
Savings Plan account is distributed in a final distribution.

 

  (B) Restrictions on K Account Distribution

 

If a participant’s entire Savings Plan account cannot be distributed on account
of restrictions on the distribution of the K Account, payments under this Plan
shall occur at the same time as the participant’s entire Savings Plan account,
other than the K Account, is distributed.

 

  (C) Small Accounts

 

If the total amount to be paid to a participant under this Plan and the
ExxonMobil Key Employee Supplemental Savings Plan is in the aggregate $25,000 or
less, determined at the time of termination of employment from Exxon Mobil
Corporation and its affiliates, payments under this Plan shall occur as soon as
practicable after the participant terminates employment.

 

  (D) Infineum Employees

 

If a participant’s Savings Plan account is transferred to a savings plan
sponsored by Infineum USA Inc. or any of its affiliates (“Infineum”), payments
under this Plan shall occur as soon as practicable after the participant
terminates employment from Infineum.

 

3



--------------------------------------------------------------------------------

  (E) Divestitures

 

The Plan Administrator shall determine when distributions shall be made to
former employees whose employment is terminated in connection with corporate
divestitures. Such determinations shall be made in accordance with management
guidelines established in connection with such divestitures.

 

4. Beneficiaries

 

4.1 Designation of Beneficiaries

 

A person entitled to receive a payment under this Plan may name one or more
designated beneficiaries to receive such payment in the event of the person’s
death. Beneficiary designations shall be made in accordance with such procedures
as the Plan Administrator may establish. Spousal consent to any designation is
not required.

 

4.2 Default Beneficiaries

 

  (A) In General

 

If no specific designation is in effect, the deceased’s beneficiary is the
person or persons in the first of the following classes of successive
beneficiaries living at the time of death of the deceased:

 

  (1) spouse;

 

  (2) children who survive the participant or who die before the participant
leaving children of their own who survive the participant;

 

  (3) parents;

 

  (4) brothers and sisters who survive the participant or who die before the
participant leaving children of their own who survive the participant.

 

If there are no members of any class of such beneficiaries, payment is made to
the deceased’s executors or administrators.

 

4



--------------------------------------------------------------------------------

  (B) Allocation among Default Beneficiaries

 

If the same class of beneficiaries under paragraph (A) above contains two or
more persons, they share equally, with further subdivision of such equal shares
as next provided. In class (2), where a child dies before the participant
leaving children who survive the participant, such child’s share is subdivided
equally among those children. In class (4), where a brother or sister dies
before the participant leaving children who survive the participant, such
brother or sister’s share is subdivided equally among those children.

 

  (C) Definitions

 

For purposes of this Section 4.2, “child” means a person’s son or daughter by
legitimate blood relationship or legal adoption; “parent” means a person’s
father or mother by legitimate blood relationship or legal adoption; “brother”
or “sister” means another child of either or both of one’s parents.

 

5. Miscellaneous

 

5.1 Administration of Plan

 

The Plan Administrator shall be the Manager, Executive Programs, Human Resources
Department, Exxon Mobil Corporation. The Plan Administrator shall have the right
and authority to conclusively interpret this Plan for all purposes, including
the determination of any person’s eligibility for benefits hereunder.

 

5.2 Nature of Payments

 

Payments provided under this Plan are considered general obligations of the
Corporation.

 

5.3 Assignment or Alienation

 

Except as provided in section 5.5 below, payments provided under this Plan may
not be assigned or otherwise alienated or pledged.

 

5



--------------------------------------------------------------------------------

5.4 Amendment or Termination

 

The Corporation reserves the right to amend or terminate this plan, in whole or
in part, including the right at any time to reduce or eliminate any accrued
benefits hereunder and to alter or amend the benefit formula set out herein.

 

5.5 Forfeiture of Benefits

 

No person shall be entitled to receive payments under this Plan and any payments
received under this Plan shall be forfeited and returned if it is determined by
the Corporation in its sole discretion, acting through its chief executive or
such person or committee as the chief executive may designate, that a person
otherwise entitled to a payment under this Plan or who has commenced receiving
payments under this Plan:

 

  (A) engaged in gross misconduct harmful to the Corporation,

 

  (B) committed a criminal violation harmful to the Corporation,

 

  (C) had concealed actions described in paragraph (A) or (B) above which would
have brought about termination from employment thereby making the person
ineligible for benefits under this Plan,

 

  (D) terminated employment prior to attaining age 65 without having received
from the Corporation or its delegatee prior written approval for such
termination, given in the sole discretion of the Corporation or its delegatee
and in the context of recognition that benefits under this Plan would not be
forfeited upon such termination, or

 

  (E) had been terminated for cause.

 

6



--------------------------------------------------------------------------------

EXXONMOBIL KEY EMPLOYEE SUPPLEMENTAL SAVINGS PLAN

 

K1. Purpose

 

This Plan provides a payment from the general assets of Exxon Mobil Corporation
(“Corporation”) to a person who, as of December 31, 1993,

 

(A) was classified at level 36 or above,

 

(B) was age 50 or above,

 

(C) was a participant in the Thrift Plan of Exxon Corporation (“Thrift Plan”),
and

 

(D) had been precluded from receiving employer contributions to the person’s
account within the Thrift Plan to which the person would otherwise be entitled,
because of the application of United States Internal Revenue Code (“Code”)
sections 415 and 401(a)(17).

 

This plan expresses the Corporation’s commitment to make such a payment at the
time payment is made to the participant under the ExxonMobil Supplemental
Savings Plan, and sets forth the method for doing so.

 

K2. Benefits

 

K2.1 Benefit Formula

 

As to a participant, the total amount of payment under this Plan shall be an
amount that has been in general determined by notionally crediting on a monthly
basis the amount of employer contributions that could not have been made to the
Thrift Plan account of that person as a result of application to that person of
Code sections 415 and 401(a)(17) from the date the person otherwise would have
been an eligible participant in the Exxon Supplemental Thrift Plan until
December 30, 1993. This amount shall be enhanced in each instance by the
Citibank Prime Lending Rate as of the last business day of each calendar

 

7



--------------------------------------------------------------------------------

quarter. A participant in this Plan shall have a non-forfeitable right to this
amount credited as of December 31, 1993 plus all enhancements.

 

K2.2 Calculation Methodology

 

The exact methodology for such notional credits and interest thereon shall be
determined by the Plan Administrator.

 

K3. Payment of Benefits

 

K3.1 Form of Payment

 

  (A) In General

 

Payments under this Plan are made normally in the form of a lump sum single
payment but, in the sole discretion of the Corporation, may be made at any time
or times subsequent to entitlement and in any other form that is not greater
than the actuarial equivalent of the single lump sum form of payment.

 

  (B) Actuarial Equivalence

 

For purposes of Paragraph (A), actuarial equivalency is determined by the Plan
Administrator using the factors used for comparable determinations under the
ExxonMobil Pension Plan.

 

K3.2 Timing of Payment

 

Payment shall be made under this Plan at the same time as payment is made to the
participant under the ExxonMobil Supplemental Savings Plan.

 

K4. Beneficiaries

 

K4.1 Designation of Beneficiaries

 

A person entitled to receive a payment under this Plan may name one or more
designees to receive such payment in the event of the person’s death.
Beneficiary designations shall be made in accordance with such procedures as

 

8



--------------------------------------------------------------------------------

the Plan Administrator may establish. Spousal consent to any designation is not
required.

 

K4.2 Default Beneficiaries

 

  (A) In General

 

If no specific designation is in effect, the deceased’s beneficiary is the
person or persons in the first of the following classes of successive
beneficiaries living at the time of death of the deceased:

 

  (1) spouse;

 

  (2) children who survive the participant or who die before the participant
leaving children of their own who survive the participant;

 

  (3) parents;

 

  (4) brothers and sisters who survive the participant or who die before the
participant leaving children of their own who survive the participant.

 

 

If there are no members of any class of such beneficiaries, payment is made to
the deceased’s executors or administrators.

 

  (B) Allocation among Default Beneficiaries

 

If the same class of beneficiaries under paragraph (A) above contains two or
more persons, they share equally, with further subdivision of such equal shares
as next provided. In class (2), where a child dies before the participant
leaving children who survive the participant, such child’s share shall be
subdivided equally among those children. In class (4), where a brother or sister
dies before the participant leaving children who survive the participant, such
brother or sister’s share shall be subdivided equally among those children.

 

  (C) Definitions

 

For purposes of this Section K4.2, “child” means a person’s son or daughter by
legitimate blood relationship or legal adoption; “parent” means a person’s
father or mother by legitimate blood relationship or

 

9



--------------------------------------------------------------------------------

legal adoption; “brother” or “sister” means another child of either or both of
one’s parents.

 

K5. Miscellaneous

 

K5.1 Administration of Plan

 

The Plan Administrator shall be the Manager, Executive Programs, Human Resources
Department, ExxonMobil Corporation. The Plan Administrator shall have the right
and authority to conclusively interpret this Plan for all purposes, including
the determination of any person’s eligibility for benefits hereunder.

 

K5.2 Nature of Payments

 

Payments provided under this Plan shall be considered general obligations of the
Corporation.

 

K5.3 Assignment or Alienation

 

Payments provided under this Plan may not be assigned or otherwise alienated or
pledged.

 

K5.4 Amendment or Termination

 

The Corporation may at any time amend or terminate this Plan, in whole or in
part, so long as the amendment does not deprive any person of the
non-forfeitable right to benefits specifically granted in this Plan.

 

10